UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03757 Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 11/30/15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus California AMT-Free Municipal Bond Fund SEMIANNUAL REPORT November 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 22 Notes to Financial Statements 27 Information About the Renewal of the Fund’s Management Agreement 35 FOR MORE INFORMATION Back Cover Dreyfus California AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus California AMT-Free Municipal Bond Fund, covering the six-month period from December 1, 2014, through November 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile over the reporting period amid choppy U.S. and global economic growth. Employment and housing market gains helped U.S. stocks advance over the reporting period’s first half, driving some broad measures of market performance to new record highs in the spring. Although those gains were erased over the summer when global economic instability undermined investor sentiment, a renewed rally in the fall enabled most stock indices to end the reporting period in mildly positive territory. In contrast, international stocks mostly provided negative results, but developed markets fared better than emerging markets amid falling commodity prices and depreciating currency values. U.S. bonds produced modestly positive total returns overall, with municipal bonds achieving higher returns, on average, than U.S. government securities and corporate-backed bonds. We expect market volatility to persist over the near term until investors see greater clarity regarding domestic and global economic conditions. Our investment strategists and portfolio managers are monitoring developments carefully, keeping a close watch on credit spreads, currency values, commodity prices, corporate profits, economic trends in the emerging markets, and other developments that could influence investor sentiment. Over the longer term, we remain confident that markets are likely to benefit as investors increasingly recognize that inflation is likely to stay low, economic growth expectations are stabilizing, and monetary policies remain accommodative in most regions of the world. In our view, investors will continue to be well served under these circumstances by a long-term perspective and a disciplined investment approach. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation December 17, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2015, through November 30, 2015, as provided by Jeffrey B. Burger and Thomas Casey, Portfolio Managers Fund and Market Performance Overview For the six-month period ended November 30, 2015, Dreyfus California AMT-Free Municipal Bond Fund’s Class A shares produced a total return of 2.51%, Class C shares returned 2.18%, Class I shares returned 2.64%, Class Y shares returned 2.65%, and Class Z shares returned 2.62%.1 In comparison, the Barclays Municipal Bond Index (the “Index”), the fund’s benchmark index, which is composed of bonds issued nationally and not solely within California, achieved a total return of 2.37% for the same period.2 Municipal bonds gained value over the reporting period despite heightened volatility amid shifting economic sentiment. An emphasis on higher yielding, revenue-backed bonds enabled the fund’s Class A, Class I, Class Y, and Class Z shares to produce higher returns than the benchmark. The Fund’s Investment Approach The fund seeks as high a level of current income exempt from federal and California state income taxes as is consistent with the preservation of capital. To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal and California state personal income taxes. The fund also seeks to provide income exempt from the federal Alternative Minimum Tax. The fund will invest at least 80% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. The fund may invest up to 20% of its assets in municipal bonds rated below investment grade (“junk” bonds) or the unrated equivalent as determined by Dreyfus. The dollar-weighted average maturity of the fund’s portfolio normally exceeds 10 years, but the fund’s average portfolio maturity is not restricted. We focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. We actively trade among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. Improving Credit Quality Supported Municipal Bonds Municipal bonds encountered heightened volatility stemming from bouts of economic uncertainty. The reporting period began in the midst of rising long-term interest rates as U.S. economic growth reaccelerated from an earlier soft patch. However, renewed concerns about global economic instability—including a debt crisis in Greece, and a persistent economic slowdown and currency devaluation in China—pushed bond yields lower and prices higher over the summer. In the fall, declining commodity prices and global economic worries continued to put downward pressure on bond yields. The resulting market volatility had a smaller impact on municipal bonds than U.S. Treasuries. The municipal bond market also weathered some volatility when new issuance volumes continued to increase in response to issuers rushing to refinance existing debt before 3 DISCUSSION OF FUND PERFORMANCE (continued) expected hikes in short-term interest rates. Meanwhile, demand for municipal bonds remained strong and steady as investors were attracted to competitive after-tax yields compared to U.S. Treasury securities, even as they adopted more risk-averse investment postures during a time of economic uncertainty. Municipal bonds further benefited during the reporting period from improving credit conditions as tax revenues continued to climb beyond pre-recession levels for many states and local municipalities. California ranked as one of the leaders of the national economic recovery due to higher-than-projected tax collections, greater spending discipline, and efforts to reduce pension liabilities. Revenue Bonds Bolstered Fund Results The fund achieved positive relative results through an emphasis on revenue bonds. Results were particularly attractive among “A” and “BBB” rated bonds, in the hospital, airports, industrial development projects, and tobacco securitization sectors. The fund further benefited from lack of direct exposure to struggling Puerto Rico bonds. On the other hand, a lower allocation to state general obligation bonds and real estate-backed bonds prevented the fund from participating more fully in their strength. Our interest-rate strategies generally proved effective over the reporting period. A mildly long average duration, an emphasis on longer term maturities, and a correspondingly light position in short maturities helped the fund earn higher levels of current income and capture gains when yield differences narrowed along the market’s maturity spectrum. A Supportive Constructive Investment Posture We remain optimistic regarding the prospects for the municipal bond market as the U.S. economy continues to grow and fiscal conditions generally improve. Therefore, we have looked for opportunities to add higher yielding securities when attractively valued opportunities arise. We have retained the fund’s focus on revenue-backed bonds, and we have maintained a slightly long average duration. Conversely, we have established underweighted positions in shorter term securities that could prove vulnerable to rising short-term interest rates. Indeed, soon after the reporting period’s end, the Federal Reserve Board implemented its first short-term rate hike in nearly 10 years. December 17, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds involve increased credit and liquidity risks compared with investment grade bonds and are considered speculative in terms of the issuer’s ability to pay interest and repay principal on a timely basis. The use of derivatives involves risk different from, or possibly greater than, the risk associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid, and difficult to value, and there is the risk that the changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund’s other investments. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I, Class Y, and Class Z (which is closed to new investors) shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-California residents. Capital gains, if any, are fully taxable. 4 2 SOURCE: Lipper Inc. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays Municipal Bond Index is a widely accepted, unmanaged and geographically unrestricted total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus California AMT-Free Municipal Bond Fund from June 1, 2015 to November 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. EXPENSES AND VALUE OF A $1,000 INVESTMENT assuming actual returns for the six months ended November 30, 2015 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ $ $ 3.50 $ $ Ending value (after expenses) $ 1,026.50 $ 1,026.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. EXPENSES AND VALUE OF A $1,000 INVESTMENT assuming a hypothetical 5% annualized return for the six months ended November 30, 2015 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ 4.70 $ 8.52 $ 3.49 $ 3.34 $ 3.64 Ending value (after expenses) $ 1,020.35 $ 1,016.55 $ 1,021.55 $ 1,021.70 $ 1,021.40 † Expenses are equal to the fund’s annualized expense ratio of .93% for Class A, 1.69% for Class C, .69% for Class I, .66 for Class Y and .72% for Class Z, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2015 (Unaudited) Long-Term Municipal Investments - 98.4% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 96.4% ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 6.00 8/1/30 5,000,000 6,048,850 ABAG Finance Authority for Nonprofit Corporations, Revenue (Sharp HealthCare) 5.00 8/1/43 3,000,000 3,360,210 Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/43 7,500,000 8,433,600 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue (Prerefunded) 5.25 4/1/19 10,000,000 a 11,391,000 Brentwood Infrastructure Financing Authority, Water Revenue (Prerefunded) 5.75 7/1/18 2,250,000 a 2,529,247 California, GO 5.00 8/1/22 5,000,000 5,253,350 California, GO (Various Purpose) 5.00 11/1/23 5,000,000 5,899,700 California, GO (Various Purpose) 5.25 2/1/29 13,835,000 16,317,691 California, GO (Various Purpose) 5.00 10/1/29 5,250,000 5,741,295 California, GO (Various Purpose) 5.25 3/1/30 15,000,000 17,369,100 California, GO (Various Purpose) 5.75 4/1/31 4,500,000 5,194,710 California, GO (Various Purpose) 5.25 9/1/31 25,000,000 29,186,500 California, GO (Various Purpose) 5.25 9/1/32 19,500,000 22,685,130 California, GO (Various Purpose) 5.25 10/1/32 9,170,000 10,688,277 California, GO (Various Purpose) 6.00 3/1/33 3,000,000 3,603,510 California, GO (Various Purpose) 6.50 4/1/33 30,000,000 35,563,200 California, GO (Various Purpose) 5.50 11/1/35 10,000,000 11,910,900 California, GO (Various Purpose) 5.00 2/1/38 5,000,000 5,658,150 California, GO (Various Purpose) 5.50 3/1/40 17,500,000 20,247,850 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Refunding Bonds (Kern County Tobacco Funding Corporation) 5.00 6/1/34 5,000,000 5,460,100 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/26 230,000 252,982 California Educational Facilities Authority, Revenue (Chapman University) 5.00 4/1/40 5,000,000 5,592,700 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 98.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 96.4% (continued) California Educational Facilities Authority, Revenue (Chapman University) 5.00 4/1/45 2,305,000 2,560,763 California Educational Facilities Authority, Revenue (Pepperdine University) 5.00 9/1/45 5,000,000 5,766,750 California Educational Facilities Authority, Revenue (Pooled College and University Projects) (Escrowed to Maturity) 5.63 7/1/23 135,000 157,382 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 5,000,000 5,567,750 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/23 1,650,000 1,944,970 California Health Facilities Financing Authority, Revenue (City of Hope) 5.00 11/15/24 1,600,000 1,871,264 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 5.00 10/1/30 3,500,000 4,101,930 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 5.00 10/1/31 4,430,000 5,161,659 California Health Facilities Financing Authority, Revenue (Rady Children's Hospital - San Diego) 5.25 8/15/41 8,500,000 9,474,865 California Health Facilities Financing Authority, Revenue (Saint Joseph Health System) 5.00 7/1/37 7,500,000 8,570,925 California Health Facilities Financing Authority, Revenue (Scripps Health) 5.00 11/15/36 7,525,000 8,434,848 California Health Facilities Financing Authority, Revenue (Stanford Hospital and Clinics) 5.00 8/15/42 1,000,000 1,104,670 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 6,000,000 6,673,560 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/31 3,500,000 4,075,715 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 8/15/43 2,000,000 2,280,380 California Housing Finance Agency, Home Mortgage Revenue (Collateralized; FNMA) 5.50 8/1/38 3,945,000 4,015,024 California Infrastructure and Economic Development Bank, Revenue (Academy of Motion Pictures Arts and Sciences Obligated Group) 5.00 11/1/41 2,250,000 2,549,790 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.25 2/1/27 3,965,000 4,115,234 8 Long-Term Municipal Investments - 98.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 96.4% (continued) California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) (Prerefunded) 5.25 2/1/17 2,785,000 a 2,936,504 California Municipal Finance Authority, Student Housing Revenue (Bowles Hall Foundation) 5.00 6/1/50 1,500,000 1,621,305 California Pollution Control Financing Authority, Revenue (San Jose Water Company Project) 5.10 6/1/40 5,500,000 6,190,470 California Pollution Control Financing Authority, Water Facilities Revenue (American Water Capital Corporation Project) 5.25 8/1/40 7,500,000 b 7,987,350 California School Finance Authority, School Facility Revenue (Alliance for College-Ready Public Schools Projects) 5.00 7/1/45 3,500,000 b 3,607,415 California State Public Works Board, LR (Department of Corrections and Rehabilitation) (Various Correctional Facilities) 5.00 9/1/26 5,000,000 5,992,950 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 3/1/25 1,795,000 2,118,118 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 12/1/31 10,000,000 11,542,100 California State University Trustees, Systemwide Revenue 5.00 11/1/27 2,510,000 2,736,628 California State University Trustees, Systemwide Revenue 5.00 11/1/28 5,000,000 5,451,450 California Statewide Communities Development Authority, COP (The Internext Group) 5.38 4/1/30 4,800,000 4,814,304 California Statewide Communities Development Authority, Revenue (899 Charleston Project) 5.25 11/1/44 2,500,000 2,552,550 California Statewide Communities Development Authority, Revenue (American Baptist Homes of the West) 2.10 10/1/19 2,000,000 2,000,540 California Statewide Communities Development Authority, Revenue (American Baptist Homes of the West) 5.00 10/1/45 3,550,000 3,834,639 California Statewide Communities Development Authority, Revenue (Buck Institute for Research on Aging) (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/34 2,390,000 2,726,727 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.25 11/1/30 3,750,000 4,252,350 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 98.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 96.4% (continued) California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.00 11/1/40 11,940,000 13,098,777 California Statewide Communities Development Authority, Revenue (Cottage Health System Obligated Group) 5.00 11/1/43 4,000,000 4,477,320 California Statewide Communities Development Authority, Revenue (Henry Mayo Newhall Memorial Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/43 2,100,000 2,362,689 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/42 3,000,000 3,349,260 California Statewide Communities Development Authority, Revenue (Saint Joseph Health System) (Insured; FGIC) 5.75 7/1/47 10,000,000 11,029,700 California Statewide Communities Development Authority, Revenue (Saint Joseph Health System) (Insured; National Public Finance Guarantee Corp.) 5.13 7/1/24 5,000,000 5,493,050 California Statewide Communities Development Authority, School Facility Revenue (Aspire Public Schools) 6.00 7/1/40 7,975,000 8,438,587 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 4,000,000 4,331,160 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/22 3,000,000 c 2,236,740 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 8/1/18 15,565,000 a 17,244,308 Foothill/Eastern Transportation Corridor Agency, Senior Lien Toll Road Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 1/15/35 10,000,000 c 4,511,900 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.00 6/1/40 3,500,000 3,957,555 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Assured Guaranty Municipal Corp.) 4.55 6/1/22 1,725,000 1,855,306 10 Long-Term Municipal Investments - 98.4% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) California - 96.4% (continued) Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 9,755,000 9,626,624 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/47 8,000,000 6,815,520 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 12,500,000 11,581,000 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/21 4,375,000 c 3,859,406 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/22 4,605,000 c 3,926,776 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/23 4,850,000 c 3,985,099 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 3,265,000 c 2,364,905 Irvine Community Facilities District Number 2013-3 Improvement Area Number 1,
